DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 43-59 and 61 are pending and presented for examination. Claim 60 was cancelled via the instant amendment dated 22 June 2021 which is acknowledged and entered. As such the obviousness-type double patenting rejection of claim 60 is rendered moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The “Reasons for Allowance” from the Office Action dated 22 February 2021 is hereby incorporated by reference in its entirety. “Rationally Designed Surfactants for Few-Layered Graphene Exfoliation: Ionic Groups Attached to Electron-Deficient π-Conjugated Unit through Alkyl Spacers” was cited on the Information Disclosure Statement dated 22 June 2021 and it discloses exfoliation of graphite into graphene in a solution of a diaromatic component, however it does not disclose that graphene is formed from the diaromatic component as required in claims 43 or 61 (the diaromatic component is used as a surfactant, and there is no evidence that graphene is formed from such nor would it be expected) and as such these claims are allowable over that reference taken either alone or in combination with the other cited prior art of record. Furthermore, Price discloses usage of ultrasound specifically which is not the same as hydrodynamic cavitation and nor is there evidence in the prior art of record to perform hydrodynamic cavitation in lieu of ultrasonication (This also holds true for WO2017089825).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796